Case 1:21-cr-00075-DDD-JPM Document 11 Filed 06/15/21 Page 1of5 PagelID#: 13

RECEIVED UNITED STATES DISTRICT COURT
JUN 15 2021 WESTERN DISTRICT OF LOUISIANA

TONY A. MOORE, CLERK

PEE EN TS OuISIANA, ALEXANDRIA DIVISION

UNITED STATES OF AMERICA ; CRIMINAL NO. 21-00075
VERSUS : JUDGE DRELL
JOYCE GREENE PERRY * MAGISTRATE JUDGE PEREZ-MONTES
PLEA AGREEMENT
A. INTRODUCTION

L. This document contains the complete plea agreement between the
government and Joyce Greene Peevey, the defendant. No other agreement,
understanding, promise, or condition exists, nor will any such agreement,
understanding, promise or condition exist unless it is committed to writing in an
amendment attached to this document and signed by the defendant, an attorney for
the defendant, and an attorney for the government. The terms of this plea agreement
are only binding on the defendant and the government if the Court accepts the
defendant's guilty plea.
B. THE DEFENDANT'S OBLIGATIONS

1. Joyce Greene Perry shall waive Grand Jury presentment of the
charge(s) filed in this case and appear in open court and plead guilty to the one count
bill of information pending in this case.

C. THE GOVERNMENT'S OBLIGATIONS

1. If the defendant completely fulfills all obligations and agreements under

Page 1 of 5
Case 1:21-cr-00075-DDD-JPM Document11 Filed 06/15/21 Page 2 of 5 PagelD#: 14

this plea agreement, the government agrees it will not prosecute the defendant for

 

any other offense known to the United States Attorney's Office, based on the
investigation which forms the basis of the bill of information.

2. The government will and hereby moves pursuant to U.S.5.G. § 3E1.1(b)
for the defendant to receive a one-point reduction in offense level should that offense
level be 16 or greater, as the defendant has assisted authorities in the investigation
or prosecution of her own misconduct by timely notifying authorities of her intention
to enter a plea of guilty, thereby permitting the government to avoid preparing for
trial and permitting the government and the Court to allocate resources efficiently.
D. SENTENCING

Joyce Greene Perry understands and agrees that:

1. The maximum punishment on count one is a term of imprisonment of
not more than ten (10) years (pursuant to 18 U.S.C. § 641) and a fine of not more than
$250,000.00 (pursuant to 18 U.S.C. § 3571), or both;

2. The defendant shall be required to pay a special assessment of $100 at
the time of the guilty plea by means of a cashier’s check, official bank check, or
money order payable to “Clerk, U.S. District Court”;

3. The defendant may receive a term of supervised release of not more than
three years in addition to any term of imprisonment imposed by the Court;

4, A violation of any condition of supervised release at any time during the
period of supervised release may result in the defendant being incarcerated over and

above any period of imprisonment initially ordered by the Court;

Page 2 of 5
Case 1:21-cr-00075-DDD-JPM Document 11 Filed 06/15/21 Page 3 of 5 PagelID#: 15

5. The period of incarceration for a violation of a condition of supervised

release could be as much as the full term of supervised release initially ordered by

 

the Court, regardless of the amount of time of the supervised release the defendant

 

has successfully completed;

6. In addition to the penalties set forth in the preceding paragraphs, the
Court may order the defendant to make restitution to the victim in this case, the
defendant agrees that restitution in this case is not limited to the amounts or victims
referred to in the specific charge to which the defendant has pleaded guilty, and will
be determined by the Court after a complete review of the evidence developed in the
investigation of this case by the government and further investigation by the United
States Probation Office as contained in the Presentence Report;

7. Any fine and/or restitution imposed as part of the defendant’s sentence
will be made due and payable immediately, and any federal income tax refund
received by the defendant from the Internal Revenue Service while there is an
outstanding fine and/or restitution shall be applied toward the fine and/or restitution
award;

8. The defendant expressly authorizes the U.S. Attorney’s Office to
immediately obtain a credit report on her to be used in consideration of her ability to
pay restitution or fine that may be imposed by the Court;

9. As part of the presentence investigation, the government will make
available to the Court all evidence developed in the investigation of this case;

10, This case is governed by the Sentencing Reform Act as modified by

Page 3 of 6
Case 1:21-cr-00075-DDD-JPM Document 11 Filed 06/15/21 Page 4 of 5 PagelD #: 16

United States v. Booker, 543 U.S. 220 (2005), and the defendant has discussed the
Sentencing Guidelines and its applicability with her counsel and understands and
acknowledges that a final determination of the applicable guidelines range cannot be
made until the completion of the presentence investigation;

11. The sentencing judge alone will decide what sentence to impose; and

12. The failure of the Court to adhere to a sentencing recommendation
tendered by counsel shall not be a basis for setting aside the guilty plea which is the
subject of this agreement.
EK. ENTIRETY OF AGREEMENT

1. This plea agreement consists of this document and any addendum
required by Standing Order 1.86. The defendant, the defendant’s attorney, and the
government acknowledge that this plea agreement is a complete statement of the
parties’ plea agreement in this case. It supersedes all other plea agreements and may
not be modified unless the modification is in writing and signed by all parties. No

other promises have been made or implied.

F. SIGNATURES OF ATTORNEY FOR THE DEFENDANT, THE
DEFENDANT, AND THE ATTORNEY FOR THE GOVERNMENT

I have read this plea agreement and have discussed it fully with my client,
Joyce Greene Perry. I concur in Joyce Greene Perry pleading guilty as set forth

in this plea agreement.

Dated: S| (> peat)

   

——

“ASHLEY MARTIN
Attorney for Defendant

 

Page 4 of 5
Case 1:21-cr-00075-DDD-JPM Document 11 Filed 06/15/21 Page 5of5 PagelD#: 17

I have read this plea agreement and have discussed it with my attorney. I fully
understand the plea agreement and accept and agree to it without reservation. I do
this voluntarily and of my own free will. No threats have been made to me, nor am I
under the influence of anything that could impede my ability to fully understand this
plea agreement.

I am satisfied with the legal services provided by my attorney in connection
with this plea agreement and the matters related to this case. f )

Dated: 5/13 [Zoek & Ve Zane ee

JO? CE GREENE PERRY
Defendant

 

I accept and agree to this plea agreement on behalf of the United States of

America.

Dated: > [13/2

MARY J. MUDRICK
Assistant United States Attorney

Page 5 of 5
